Citation Nr: 0336675	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether unreimbursed medical expenses for the year 1999 were 
reported in a timely manner for purposes of reducing the 
appellant's countable income.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to April 
1943.  He died on July [redacted], 1997.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals originates from 
a January 2001 rating decision that denied consideration of 
the appellant's unreimbursed medical expenses for the period 
from January 1, 1999, through December 31, 1999, for purposes 
of reducing her countable income for death pension benefits 
for the calendar year 1999.  A notice of disagreement was 
filed in January 2001, and in July 2002, the RO issued the 
appellant a statement of the case.  In September 2002, the 
appellant perfected the appeal to the Board by filing a 
substantive appeal (VA Form 9, Appeal to the Board of 
Veterans' Appeals).  On the September 2002 substantive 
appeal, the appellant's daughter requested, on the 
appellant's behalf, a hearing before a Veterans Law Judge at 
the RO; however, the appellant's daughter later indicated in 
writing in August 2003 that a hearing before the Board was 
not necessary to the appeal.  The Board construes the latter 
statement as a withdrawal of the request for a Board hearing.  
See 38 C.F.R. § 20.704 (2003).

In December 2001, the appellant filed a medical expense 
report (VA Form 21-9416) for medical expenses incurred during 
the year 2000.  As this matter has not been adjudicated by 
the RO (and, is thus, not properly before the Board) and is 
not inextricably intertwined with the issue on appeal, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The appellant filed a medical expense report in January 
2001, listing her unreimbursed medical expenses paid for the 
calendar year 1999.


CONCLUSION OF LAW

Unreimbursed medical expenses, submitted in January 2001, 
were not submitted in a timely manner for purposes of 
reducing the appellant's countable income for the calendar 
year 1999.  38 U.S.C.A. §§ 5107, 5110(h) (West 2002); 
38 C.F.R. § 3.660 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that pertinent sections of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and its implementing 
regulation establish, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  
 
In this case, the appellant has been notified of the reasons 
for the RO's decision in the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim on appeal 
lacks legal merit, hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Background

A November 1997 RO decision determined that the appellant was 
entitled to the award of VA death pension benefits.  
Therefore, she was awarded improved death pension benefits 
effective August 1, 1997.  Her original award letter reflects 
that, effective August 1, 1998, her pension would terminate.   

In August 1999, the appellant submitted an eligibility 
verification report (EVR) reflecting the income she 
anticipated receiving during 1999.  With respect to family 
medical expenses, the EVR instructed that "Normally, medical 
expenses are reported at the end of the year".  It also 
instructed the applicant to file a medial expense report (VA 
Form 8416) if indicated in the instructions, and included an 
"IMPORTANT NOTE" that if the current rate of pension was 
based on allowance of a continuing deduction for nursing home 
fees or other recurring medical expenses, the applicant 
"MUST" complete and return a VA Form 21-8416 (medical 
expense report) with the EVR to continue the deduction and 
avoid reduction or termination of VA benefits.  Attached to 
the EVR was a medical expense report for 1998 that the 
appellant signed.  

A September 1999 action was taken to recalculate the 
appellant's annual countable income with consideration of the 
reported unreimbursed medical expenses the appellant incurred 
during 1998.  This resulted in a retroactive award effective 
August 1, 1998, with termination of the award to occur 
January 1, 1999.  

In January 2001, the appellant filed an unreimbursed medical 
expense report (VA Form 21-8416) for the calendar year 1999.  
The form was dated December 27, 2000.  

In January 2001, the RO denied consideration of unreimbursed 
medical expenses for the year 1999, finding that they had not 
been timely filed.

In a January 2001 notice of disagreement, the appellant's 
daughter asserted that the date of receipt of the medical 
expense report should be the date of the postmark rather than 
the date VA actually received it.  She also asserted that the 
date of the postmark should definitely have been no later 
than December 31, 2000.

III.  Analysis

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110(h).

Where pension was not paid for a particular 12-month 
annualization period because the claim was disallowed, or 
payments were discontinued or made at a lower rate based on 
anticipated or actual income, benefits otherwise payable may 
be authorized commencing the first of a 12-month 
annualization period as provided in this paragraph.  In all 
other cases, benefits may not be authorized for any period 
prior to the date of receipt of a new claim. 38 C.F.R. § 
3.660(b).  In regard to anticipated income, where payments 
were not made or were made at a lower rate because of 
anticipated income, pension may be awarded or increased in 
accordance with the facts found but not earlier than the 
beginning of the appropriate 12-month annualization period if 
satisfactory evidence is received within the same or the next 
calendar year.  38 C.F.R. § 3.660(b)(1).  As far as actual 
income, where the claimant's actual income did not permit 
payment, or payment was made at a lower rate, for a given 12-
month annualization period, pension may be awarded or 
increased, effective the beginning of the next 12-month 
annualization period, if satisfactory evidence is received 
within that period.  38 C.F.R. § 3.660(b)(2).

Under M21-1, Part IV, Chapter 16, paragraph 16.04, when a 
claim is disallowed because of excess income, the claimant 
has until the end of the next calendar year to submit 
evidence of entitlement.

In the instant case, the RO's finding that the appellant's 
medical expense report, submitted in January 2001, was 
untimely is correct.  In this regard, it had been determined 
that the appellant's income did not permit payment of pension 
during 1999.  Therefore, she had during 1999 or within the 
next calendar year to submit any additional medical expenses 
not considered for the period from January 1, 1999, to 
December 31, 1999.  She was appropriately advised in the 
August 1999 EVR that family medical expenses were generally 
reported at the end of the calendar year, with emphasis 
placed upon the importance of submitting a medical expense 
report (VA Form 21-8416) if the current rate of pension was 
based on allowance of a continuing deduction for recurring 
medical expenses.  Since the appellant's submission of 
medical expenses for 1999 was not during the calendar year 
1999 or during the next calendar year, it was not timely with 
respect to a claim for pension benefits during calendar year 
1999.  See 38 C.F.R. § 3.660(b)(1).

As regards the appellant's daughter's contention that the 
date of receipt of the medical expense report should be the 
date that the report was postmarked, the Board points out 
that VA law and regulations do no provide for such date.  In 
this regard, while there is a so-called regulatory "postmark 
rule" which permits a presumption of receipt five days prior 
to the date of receipt entered by VA for determining the 
timely receipt of documents in the absence of a postmark, 
such regulation applies to documents filed in conjunction 
with an appeal or with the Board and is not applicable to 
this case.  See 38 C.F.R. § 20.305.

Inasmuch as the appellant did not file the medical expense 
report within the requisite time period, there is no legal 
basis for a grant of the benefit sought; hence, the current 
issue of whether unreimbursed medical expenses for the year 
1999 were reported in a timely manner for purposes of 
reducing the appellant's countable income must be denied.  
See 38 C.F.R. § 3.660(b)(1).  Where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As the claimed medical expenses for the calendar year 1999 
were not reported in a timely manner, the appeal is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



